UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COMPUWARE CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2007430 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Campus Martius Detroit, Michigan (Address of Principal Executive Offices) (Zip Code) Compuware Corporation Amended and Restated 2007 Long Term Incentive Plan (Full Title of the Plan) Daniel S. Follis, Jr. General Counsel and Secretary Compuware Corporation One Campus Martius Detroit, Michigan 48226 (Name and address of agent for service) (313) 227-7300 (Telephone number, including area code, of agent for service) Copy to: Mark A. Metz Dykema Gossett PLLC 400 Renaissance Center Detroit, Michigan 48243 (313)568-6800 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee Common Stock, $.01 par value $ $ $ (1)This Registration Statement covers 13,500,000 shares, which includes options, restricted stock and other rights to acquire common stock, under the Compuware Corporation Amended and Restated 2007 Long-Term Incentive Plan, and, pursuant to Rule 416(a), an indeterminate number of additional shares which may be offered and issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. This Registration Statement also includes the Preferred Stock Purchase Rights ("Rights") attached to each share of Common Stock and evidenced by a RightsAgreementdated as of October 25, 2000, as amended, between Compuware Corporation and Equiserve Trust Company, N.A. (now known as Computershare Trust Company N.A), as Rights Agent. Until the occurrence of certain prescribed events, the Rights are not exercisable, are evidenced by the certificate representing the related shares of Common Stock, and may be transferred only with such shares. (2)This calculation is made solely for the purpose of determining the amount of the registration fee pursuant to Rules 457(c) and 457(h) under the Securities Act of 1933, as amended, based on the average of the high and low prices for the Common Stock on September 21, 2011, as reported by the Nasdaq Stock Market. In accordance with general instruction E to Form S-8, Compuware Corporation (the “Company”) hereby incorporates by reference the contents of its Registration Statement on Form S-8 (No. 333-146559) filed October 9, 2007. Item 8. Exhibits The following exhibits are filed with this Registration Statement or were previously filed and incorporated herein by reference to the filing indicated. Exhibits not required for this Registration Statement have been omitted. Our Commission file number is 000-20900. Exhibit Number Description Compuware Corporation Amended and Restated 2007 Long Term Incentive Plan (incorporated by reference to Attachment A to the Company’s Proxy Statement for the 2011 Annual Meeting of Shareholders filed on July 14, 2011). Opinion of Dykema Gossett PLLC. Awareness Letter of Deloitte & Touche LLP Consent of Deloitte & Touche LLP. Consent of Dykema Gossett PLLC (contained in Exhibit 5.1). Power of Attorney (contained on signature page). 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Detroit, State of Michigan on September 22, 2011. COMPUWARE CORPORATION By: /s/ Laura L. Fournier Laura L. Fournier Executive Vice President, Chief Financial Officer and Treasurer POWER OF ATTORNEY We, the undersigned directors and officers of Compuware Corporation, do hereby constitute and appoint Daniel S. Follis, Jr. and Laura L. Fournier, or any of them, our true and lawful attorneys and agents, to do any and all acts and things in our name and on our behalf in our capacities as directors and officers and to execute any and all instruments for us and in our names in the capacities indicated below, which said attorneys and agents, or any of them, may deem necessary or advisable to enable said registrant to comply with the Securities Act of 1933 and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with this Registration Statement, including specifically, but without limitation, power and authority to sign for us or any of us in our names in the capacities indicated below, any and all amendments (including post-effective amendments) hereto and registration statements filed pursuant to Rule462 under the Securities Act of 1933, and we do hereby ratify and confirm all that said attorneys and agents, or any of them, shall do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on September 22, 2011. Signature Title /s/ROBERT C. PAUL Chief Executive Officer (principal executive officer) and Director Robert C. Paul /s/LAURA L. FOURNIER Executive Vice President, Chief Financial Officer and Treasurer (Principal Financial Officer and Principal Accounting Officer) Laura L. Fournier /s/PETER KARMANOS, JR. Peter Karmanos, Jr. Director and Executive Chairman /s/ DENNIS W. ARCHER Dennis W. Archer Director /s/ GURMINDER S. BEDI Gurminder S. Bedi Director /s/ WILLIAM O. GRABE William O. Grabe Director /s/ FREDERICK A. HENDERSON Frederick A. Henderson Director /s/ FAYE A. NELSON Faye A. Nelson Director /s/ GLENDA D. PRICE Glenda D. Price Director /s/ W. JAMES PROWSE W. James Prowse Director /s/ G. SCOTT ROMNEY G. Scott Romney Director /s/ RALPH J. SZYGENDA Ralph J. Szygenda Director EXHIBIT INDEX Exhibit Number Description of Exhibit Opinion of Dykema Gossett PLLC. Awareness Letter of Deloitte & Touche LLP. Consent of Deloitte & Touche, LLP. Consent of Dykema Gossett PLLC (contained in Exhibit 5.1). Power of Attorney (contained on signature page).
